

GAS SALES AND PURCHASE AGREEMENT


KNOW ALL MEN BY THESE PRESENTS:


This Gas Sales and Purchase Agreement (hereafter “Agreement”) made and entered
into by and between:




PNOC EXPLORATION CORPORATION, a corporation duly organized and existing under
and by virtue of Philippine laws and a subsidiary of the Philippine National Oil
Company, a government-owned and controlled corporation created under P.D. No.
334, as amended, with principal office at Building 1, Energy Center, Fort
Bonifacio, Taguig City, Metro Manila, represented herein by its President and
Chief Executive Officer, Mr. RAFAEL E. DEL PILAR, who is duly authorized to
represent it in this Agreement, and hereinafter referred to as ”SELLER”; and


and


ENERGTEK PRODUCTS LTD., a company duly organized and existing under the laws of
Israel, with address at 94 Em Hamoshavot, St., Park Azorim, Alon Building, Tower
A, 7th Floor, Petach Tikva 49527, Israel, represented by its President and Chief
Executive Officer, Mr. LEV ZAIDENBERG (hereinafter also referred to as the
"BUYER).


(SELLER and BUYER are hereafter referred to collectively as “Parties” and
individually as “Party”).




WITHNESSETH: That-


A.
WHEREAS, SELLER, as the oil and gas exploration and production arm of the
Philippine National Oil Company, is at the forefront of efforts to realize the
Philippine government’s goal of assuring viable energy supply for the country
and has been actively engaged in the search for indigenous sources of energy
since its establishment in 1976.





 
1 of 17

--------------------------------------------------------------------------------

 


B.
WHEREAS, SELLER operates the San Antonio Gas Power Project (“SAGP”), located in
Echague, Isabela under Service Contract No. 37 (SC37), granted by the Department
of Energy on July 18, 1990.



C.
WHEREAS, SAGP is involved in the extraction and production of natural gas from
the Reservoir through gas production facilities (“Gas Plant”) and utilization of
such natural gas as fuel to generate electricity through power generation
facilities (“Power Plant”).



D.
WHEREAS, SELLER expects to cease the operations of the Power Plant when the Gas
Plant can no longer supply the natural gas requirements of the Power Plant due
to the declining pressure of the Reservoir



E. WHEREAS, the BUYER, has the technology and experience in the usage of Natural
Gas for transportation vehicles and after conducting due diligence on the
reservoir and facilities of SELLER, has expressed its interest to put up and
operate gas filling facilities at its sole risk, using its proprietary
technology to supply the remaining or residual volume of natural gas in the San
Antonio gas reservoir to the transport sector within the area. 


NOW, THEREFORE, in view of the foregoing premises and in consideration of the
mutual covenants and agreements hereinafter set forth, the Parties hereby agree
as follows:




1. DEFINITION OF TERMS


“Billing Period” shall mean the time interval from 10:00AM on the twentieth
(20th) day of the current month to 10:00 AM on the twentieth (20th) day of the
following month where Parties shall read the Fiscal Meter and accumulate data
needed for the purpose of billing Natural Gas delivered to BUYER.
 
"Delivery Facilities" shall mean such wells, onshore gas production and
processing facilities, Compressed Natural Gas (CNG) Refilling station, and other
existing facilities located in Echague, Isabela, necessary for SELLER to produce
from the Reservoir and tender for delivery to the BUYER at the Delivery Point
the quantities of Natural Gas which may be required to be tendered for delivery
under this Agreement and to process any associated liquids.




 
2 of 17

--------------------------------------------------------------------------------

 


“Delivery Point” refers to the point in the San Antonio gas production
facilities where the first flange coupling/connector after the CNG Refilling
Station is located.
 
"Department of Energy" and its abbreviation "DOE" shall mean the Department of
Energy of the Republic of the Philippines created under Republic Act No.7638 or
any successor thereof from time to time.
 
“Fiscal Meter” refers to the gas meter installed at the Gas Plant which shall be
the basis for determining the quantities of Natural Gas delivered to the BUYER
for billing and payment purposes.
 
“Natural Gas” shall mean any hydrocarbons or mixture of hydrocarbons and other
gases consisting primarily of methane from the Reservoir produced by the
Delivery Facilities.
 
“Reservoir” refers to the currently producing natural gas-bearing underground
rock formation located in Echague, Isabela under Service Contract 37




2. SCOPE OF AGREEMENT


2.1. This Agreement shall refer to the sale of Natural Gas by SELLER to BUYER.




3. AGREEMENT FOR SALE AND PURCHASE


3.1. SELLER shall sell and tender Natural Gas for delivery to the BUYER and the
BUYER shall purchase and take from SELLER Natural Gas on the terms and subject
to the conditions specified in this Agreement. Any of the provision of this
Agreement to the contrary notwithstanding and for the avoidance of doubt, it is
hereby understood that:
 

 
a)
SELLER shall operate the Gas Plant;

 

 
b)
SELLER does not guarantee the quality or total volume of Natural Gas that will
be supplied;

 


 
3 of 17

--------------------------------------------------------------------------------

 



 
c)
BUYER does not commit to buy Natural Gas on a “take-or-pay” basis

 
3.2. SELLER shall sell and tender Natural Gas for delivery to the BUYER on a
best efforts basis and does not guarantee the volumes or qualities of Natural
Gas to be delivered at any given time. SELLER shall, on a current basis, provide
to the BUYER information regarding the state of the Reservoir.
 
3.3. Notwithstanding the specifications of the Natural Gas as provided in Annex
2 or any other provision of this Agreement, SELLER does not guarantee the
specifications and quality of Natural Gas. For avoidance of doubt, BUYER shall
be deemed to have accepted the quality of Natural Gas once it passes through the
Delivery Point. SELLER shall not be liable to BUYER, customers of BUYER, or
other third persons for any incident or event directly or indirectly arising
from, or in connection with the quality of Natural Gas.
 
3.4. Notwithstanding the provisions of Section 9, title to and risk of loss of
or damage caused to BUYER, its customers or other third parties by the Natural
Gas delivered under the terms of this Agreement shall pass to the BUYER upon
delivery of the Natural Gas at the Delivery Point.
 
3.5. Notwithstanding Section 3.2, all additional facilities or equipment, such
as but not limited to compressors and filters, to be installed to meet the
requirements of the BUYER (“Additional Facilities”) shall be at the cost of the
BUYER, owned by the BUYER and subject to the BUYER’s will. The Additional
Facilities shall conform to International Organization for Standardization (ISO)
standards or equivalent, and as applicable, shall be duly certified by competent
Philippine authorities.
 
3.6. SELLER undertakes to provide proper maintenance of the Delivery Facilities.
 
3.7. BUYER shall be allowed access to the Delivery Facilities to install,
maintain and operate Additional Facilities as described in Annex 3 upon written
consent of the SELLER, provided that such written consent shall not be withheld
if the BUYER has demonstrated the necessity, safety and integrity of such
Additional Facilities to the reasonable satisfaction of the SELLER.
 


 
4 of 17

--------------------------------------------------------------------------------

 


3.8. The Parties shall cooperate in order to secure all the necessary approvals
from any governmental authority or any local authority for the fulfillment of
this Agreement, including but not limited to the usage of the Delivery
Facilities and the installation and usage of the Additional Facilities.
 


4. PERIOD OF AGREEMENT


4.1. Subject to Section 12 hereof, this Agreement shall come into force and
effect on the date it is executed by the Parties (the "Effective Date") and
shall terminate upon the occurrence of the earlier of the following:



 
(a)
Upon BUYER and SELLER determining that the Delivery Facilities are no longer
capable of producing a reasonable amount of Natural Gas ;

 

 
(b)
When the Parties agree in writing to terminate the Agreement;

 

 
(c)
Either Party may terminate this Agreement upon a breach of the material
obligations, warranties and representations of the other Party under this
Agreement that is not cured by the other Party within 30 days after receiving
written notice from the first Party of such breach

 
5. TERMS OF PAYMENT


5.1. All Natural Gas delivered or to be paid for under this Agreement shall be
paid for at the Prevailing Contract Price (“P1”) which shall be applied to the
quantities of the Natural Gas delivered as provided in Annex 1. The Prevailing
Contract Price and the interest rates as per clauses 5.5 and 5.6 shall be
reviewed by both Parties at least on a semi-annual basis. The Parties shall
respect the Prevailing Contract Price unless substantial changes occur in the
cost of maintaining and operating the Delivery Facilities that would justify the
increase in the Prevailing Contract Price. The Parties shall consider the
interest rates taking into account the interest rates charged in the Philippines
for dollar loans over a relevant period as agreed by the Parties.


5.2. Computation of Payments and Adjustments
 
 
5 of 17

--------------------------------------------------------------------------------

 


The payments set forth in Section 5.1 above shall be computed at the end of each
Billing Period. SELLER and BUYER representatives shall jointly read the Fiscal
Meter installed and certify in writing the Fiscal Meter reading for billing and
payment purposes. Such certification shall be conclusive upon the Parties. The
provisions of Article 5 shall be the bases for an invoice to be prepared by
SELLER. Within five (5) calendar days from the last day of the Billing Period,
SELLER shall submit to BUYER such invoices which shall be due and payable on the
last day of the month immediately following the Billing Period. Delay in the
submission of such invoice beyond five (5) calendar days will automatically
extend the due date equivalent to the number of days of delay.


5.3. Taxes


All amounts payable to SELLER pursuant to Section 5 shall be paid as required in
Section 5.2. BUYER may deduct and withhold from all payments to SELLER such
taxes or charges required by law and applicable withholding tax regulations to
be deducted therefrom, which shall be separately stated in all invoices.


5.4. Payments to be Free of Set-Off


Except for the adjustments mentioned in Section 5.2 and the withholding tax
under Section 5.3 of this Agreement, all payments made by BUYER under this
Article shall be made free and clear of, and without any deduction for or on
account of, any set-off, counterclaim, tax, fees or charges paid by BUYER.



 
5.5.
Disputed Invoices



If BUYER disputes the amount specified in any invoice, BUYER shall so inform
SELLER within seven (7) business days of receipt of such invoice. If the dispute
is not resolved by the due date, BUYER shall pay the undisputed amount on or
before such date and the Parties shall immediately meet to discuss the disputed
amount, which shall be settled within fourteen (14) business days from the due
date of such invoice together with interest of 12% per annum, without prejudice,
however, to the final outcome of the negotiation. For the avoidance of doubt,
the disputed amount shall not be considered an overdue account until such
dispute is resolved.
 
 
6 of 17

--------------------------------------------------------------------------------

 


5.6. Interest on Overdue Payments


An account that has remained unpaid after the due date shall be considered an
overdue account. All overdue accounts shall be charged with interest penalty of
18% per annum for the duration of time the account has remained overdue


5.7. Remittance of Payments


Payments to SELLER shall be remitted to a bank account as per the notice to be
provided by SELLER to BUYER.




6. FORCE MAJEURE


6.1. No failure or omission to perform, carry out or observe any of the terms,
provisions or conditions of the Agreement shall give rise to any claim by a
Party hereto against the other Party or be deemed to be a breach of the
Agreement if the same shall be caused by or arise out of any of the Force
Majeure relevant to the area of San Antonio as hereinafter enumerated:


any war, declared or not; hostilities, riots or belligerence, blockade,
revolution, insurrection, riot, public disorder, insurgency; rationing or
allocation, whether imposed by law, decree or regulation, or by compliance of
industry at the insistence of any governmental authority; or fire, unusual
flood, earthquake, volcanic activity, storm, typhoons, lightning, tide (other
than normal tides), tsunamis, unusually severe weather conditions, perils of the
sea, accidents of navigation or breakdown or injury of vessels, accidents to
harbors, docks, canals or other assistance to or adjuncts of shipping or
navigation; epidemic, quarantine, strikes or combination of workmen, lockouts or
other labor disturbances, or any other event, matter or thing, wherever
occurring, which shall not be within the reasonable control of the party
affected thereby; (i.e., unexpected lower gas potential or quality, diminishing
gas reserves, social and environmental concerns, etc.)


Provided, however, that:
 
 
7 of 17

--------------------------------------------------------------------------------

 



 
(a)
The Party invoking Force Majeure shall notify the other Party as soon as
reasonably possible of the nature of the Force Majeure and the extent to which
the Force Majeure suspends the affected Party’s obligations under this
Agreement;

 

 
(b)
The suspension of performance is of no greater scope and of no longer duration
than is required by the Force Majeure;

 

 
(c)
The non-performing Party shall use its best efforts to remedy its inability to
perform and resume performance of its obligations as soon as the Force Majeure
condition no longer exists;

 

 
(d)
When the non-performing Party is able to resume performance of its obligations
under this Agreement that Party shall give the other Party written notice to
that effect;

 

 
(e)
The Force Majeure must not have been caused by or connected with any negligent
or intentional acts, errors or omissions or failure to comply with any law rule,
regulation, order, or ordinance or by any breach or default of this Agreement;
and

 

 
(f)
A Party’s delay or failure to perform its obligations arising before the
occurrence of Force Majeure shall not be excused by the later occurrence of such
event.

 
6.2. Remedies


Except as otherwise provided, in no event shall any condition of Force Majeure
extend this Agreement beyond its term. If any condition of Force Majeure delays
a Party’s performance for a time period greater than ninety (90) calendar days,
the Party affected by such Force Majeure may suspend this Agreement. If the
Force Majeure prevents a Party’s performance for a period greater than one
hundred and eighty (180) days, the Parties hereto shall meet to discuss the
basis and terms upon which the arrangements set out in this Agreement may be
continued. The Parties hereto shall consult with each other and take all
reasonable steps to minimize the losses of either Party resulting from the Force
Majeure.
 
 
8 of 17

--------------------------------------------------------------------------------

 


7. NOTICES


7.1. All notices under this Agreement shall be in writing and shall be given at
such addresses or facsimile numbers as the Parties shall specify from time to
time by notice. In the absence of any addressee's notice to the contrary,
notices shall be given at the following addresses:



 
(a)
PNOC Exploration Corporation

Building 1, Energy Complex, Merritt Road
Fort Bonifacio, Taguig City
Metro Manila
Fax No.: +632-840-2348
For the attention of the President



 
(b)
Energtek Products Ltd

Dereh Em Hamoshavot 94
Petakh Tikva 49527
Israel
 
7.2. Either Party may, by written notice to the other, change the representative
or the address to which such notices and communications are to be sent.




8. CONFIDENTIALITY
 
8.1. Except to the extent it shall otherwise be required under applicable laws
and regulations, included but not limited to the requirements of the U.S.
Securities and Exchange Commission, each Party shall keep strictly confidential
any and all information concerning the transaction contemplated under this
Agreement and any other information marked as “Confidential” (as may be
classified as confidential information, hereafter “Confidential Information”)
and shall not disclose the same to any third party and the Party’s officers
and/or employees not directly involved in the Project.
 
8.2. The party receiving the Confidential Information (“Receiving Party”) may
disclose the Confidential Information without the other Party’s (“Disclosing
Party”) prior written consent to an Affiliated Company (as herein defined),
provided that the Receiving Party guarantees the adherence of such Affiliated
Company to the terms of this Agreement. “Affiliated Company” shall mean any
company or legal entity which (a) controls either directly or indirectly the
Receiving Party, or (b) is controlled directly or indirectly by the Receiving
Party, or (c) is directly or indirectly controlled by a company or entity which
directly or indirectly controls the Receiving Party. “Control” means the right
to exercise 50% or more of the voting rights in the appointment of the directors
of Affiliated Company.
 


 
9 of 17

--------------------------------------------------------------------------------

 


8.3. The Receiving Party shall be entitled to disclose the Confidential
Information without the Disclosing Party’s prior written consent to the
following persons or entities who have a clear need to know to enable the
Receiving Party to perform its obligations under this Agreement:
 

 
(a)
employees, officers and directors of the Receiving Party;

 

 
(b)
employees, officers and directors of any of its Affiliated Companies (as
defined);

 

 
(c)
any prospective partner or professional consultant or agent retained by the
Receiving Party for the purpose of evaluating the confidential information; or

 

 
(d)
any bank or lending institution which is considering financing the Receiving
party’s, or its Affiliated Company’s participation in the Project, including any
professional consultant retained by such bank or lending institution for the
purpose of evaluating the Confidential Information.

 

 
(e)
to the stock exchange on which a Party’s or its Affiliated Company's shares are
listed, when so required by the rules and regulations of such stock exchange.

 
Prior to making any such disclosures to persons or entities under sub-paragraphs
(c), and (d) above, however, the Receiving Party shall obtain an undertaking of
confidentiality, from such person or entity, if so required by the Disclosing
Party.


Notwithstanding Section 4, the confidentiality obligations set forth in this
section shall terminate three (3) years after the termination of this Agreement.


 
10 of 17

--------------------------------------------------------------------------------

 


9. LIABILITY AND INDEMNITY


9.1 Pursuant to the provisions of Sec. 3.4, ownership of the Natural Gas is
transferred from the Seller to Buyer after such Natural Gas passes through the
“Delivery Point.” All risk of loss of any kind or nature whatsoever after the
“Delivery Point” arising from the delivery, storage or usage of the Natural Gas
shall be for the sole risk of the Buyer. Seller shall also not be liable to the
Buyer, its customers or other third parties for the volume and quality of the
gas.”


9.2  Except as expressly provided in this Agreement, the SELLER shall forego all
claims against the BUYER and its Affiliated Companies and shall hold harmless
and indemnify the BUYER and its Affiliated Companies against any and all
liability in respect of any of the following insofar as caused by or arising in
the course of performance or purported performance of this Agreement (whether or
not involving the negligent act or omission of the BUYER and its Affiliated
Companies, its directors or other officers, employees, agents, contractors, or
sub-contractors) namely:



 
(a)
any death, injury or illness of any officer, employee, agent, contractor or
sub-contractor of the Seller;




 
(b)
any physical loss or damage to the Delivery Facilities (and any loss including
consequential losses associated with or arising from such loss or damage); or




 
(c)
any death, injury or illness of any third party or damage to the property of any
third party occurring on or as a result of an accident involving any of the
Delivery Facilities,



SELLER shall hold harmless and indemnify the BUYER and its Affiliated Companies
from and against any and all costs, damages or expenses whatsoever incurred by
the BUYER and its Affiliated Companies in respect of any claims, demands,
proceedings or causes of action arising from such death, injury, illness, loss
or damage.


9.3  Except as expressly provided in this Agreement the BUYER shall forego all
claims against the SELLER and its Affiliated Companies for and shall hold
harmless and indemnify the SELLER and its Affiliated Companies against any and
all liability in respect of any of the following insofar as caused by or arising
in the course of performance or purported performance of this Agreement (whether
or not involving the negligent act or omission of the Sellers, their directors
or other officers, employees, agents, contractors or sub-contractors) namely:
 
 
11 of 17

--------------------------------------------------------------------------------

 



 
(a)
any death, injury or illness of any officer, employee, agent, contractor,
sub-contractor or customer of the Buyer;

 

 
(b)
any physical loss or damage to the facilities of the BUYER or its customers (and
any loss including consequential losses associated with or arising from such
loss or damage); or

 

 
(c)
any death, injury or illness of any third party or damage to the property of any
third party occurring on or as a result of an accident involving any of the
BUYER’s facilities, products or services;

 
BUYER shall hold harmless and indemnify the SELLER and its Affiliated Companies
from and against any and all costs, damages, legal fees liabilities or expenses
whatsoever incurred by the SELLER and its Affiliated Companies in respect of any
claims, demands, proceedings or causes of action arising from such death,
injury, illness, loss or damage.


9.3a. To secure its obligations under Sec. 9.3, BUYER shall, not later than
thirty (30) days prior to the installation of the Additional Facilities and the
commencement of its operations, obtain an insurance policy from a reputable and
creditworthy insurance company, such as an insurance company as per the list in
Annex 4 or another insurance company acceptable to SELLER, in an amount not less
than the value of the maximum volume of Natural Gas that may be stored at
BUYER’s facilities at any given time.
 
SELLER shall have a right to recover on the insurance policy, bond or guarantee
obtained by BUYER for any and all costs, damages, legal fees, liabilities or
expenses whatsoever incurred by the SELLER and its Affiliated Companies in
respect of any claims, demands, proceedings or causes of action arising from
death, injury, illness, loss or damage occurring on or as a result of an
accident involving any of the BUYER’s facilities, products or services.
 
9.4. None of the preceding provisions of this Section 9 shall:
 
 
12 of 17

--------------------------------------------------------------------------------

 



 
(a)
prevent or restrict any Party from bringing a claim which it would otherwise be
entitled to bring against the other Party arising out of gross negligence or
wilful misconduct of that other Party; or

 

 
(b)
prevent or restrict any Party from making any charge or recovery or claiming any
relief which it is expressly entitled to make or claim under any other provision
of this Agreement.

 
9.5 No Party shall owe or incur any liability whatsoever to another Party
howsoever arising whether in contract or tort (including through negligence or
otherwise) except in respect of any breach of any obligation, warranty or
covenant contained herein subject to the limitations expressly provided for
herein.
 
9.6 Except as expressly provided in this Agreement no Party shall owe or incur
any liability whatsoever to another Party for any loss of contract, business
opportunity, profits, production, revenue or interest payable or any other
consequential loss of a similar nature howsoever caused, arising out of or in
connection with this Agreement and whether or not foreseeable at the date of
this Agreement irrespective of whether such loss is caused or contributed to by
the negligence of another Party or by any other act, omission or breach of this
Agreement by another Party.
 
9.7  Knowledge of the condition and estimated remaining life of the Reservoir
and the Delivery Facilities
 
Any provision of this Agreement to the contrary notwithstanding and for the
avoidance of doubt, BUYER hereby warrants and represents that it is fully aware
of the condition of the Reservoir, the quality of the Natural Gas and its
estimated remaining life and the condition of the Delivery Facilities based on
its own conduct of due diligence and the information provided by the SELLER.
BUYER therefore hereby unconditionally and irrevocably holds the SELLER, its
stockholders, directors, officers, employees and representatives from any and
all claims, liability, suits, proceedings or actions arising from, or in
connection with, directly or indirectly, the quality of the Natural Gas and
depletion of the Reservoir.
 
 
13 of 17

--------------------------------------------------------------------------------

 


10. ASSIGNMENT


10.1. No Party shall be entitled to assign or transfer its respective rights and
obligations arising under this Agreement without the consent in writing of the
other Party provided that such consent shall not be unreasonably withheld if the
Party who wishes to assign or transfer has demonstrated to the reasonable
satisfaction of the other Party that the proposed assignee has adequate
financial, technical and legal ability to observe and perform the obligations to
be assigned. The assigning Party shall remain liable under this Agreement until
the assigning Party or its assignee demonstrates to the reasonable satisfaction
of the other Parties that the assignee has the abilities to perform the
obligations of the assigning Party under this Agreement. Upon assignment and
transfer of a Party’s rights and obligations to its assignee in accordance with
this Section 10, the assigning Party shall no longer be part of the Agreement
and shall no longer be liable according to the same.


10.2. No Party shall be bound by an assignment or transfer by another Party of
its rights and obligations under this Agreement unless the conditions set out in
Section 10.1, as applicable, have been met and until the assignee has confirmed
in writing to the other Party that it will exercise the rights and faithfully
observe and perform the obligations assigned to it strictly in accordance with
the terms of this Agreement.




11. DISPUTE RESOLUTION


SELLER and BUYER recognize that circumstances may arise with respect to the
terms and conditions in the implementation of this Agreement that could not have
been foreseen at the time this Agreement was entered into. Both Parties agree
that they will exert their best efforts to solve any problem amicably in the
spirit of mutual understanding and cooperation so that no Party shall be unduly
prejudiced or benefited on account of unforeseen supervening circumstances or
events.


In the event that a dispute occurs, the Parties shall endeavor to reach an
amicable understanding. However, in the event of a dispute arising from or
related to this Agreement which cannot be settled amicably, such dispute shall
be resolved through arbitration under the Alternative Dispute Resolution Act of
2004 (Republic Act No. 9285) and the Arbitration Law (Republic Act No. 876) upon
notice (the “Notice of Arbitration”) by one Party (the “Claimant”) on another
(the “Respondent”).
 
 
14 of 17

--------------------------------------------------------------------------------

 


The arbitration shall be conducted by three (3) arbitrators. Each Party in such
dispute shall appoint one (1) arbitrator, and the two arbitrators so nominated
shall appoint the third arbitrator who shall be the presiding arbitrator of the
tribunal.


If any arbitrator is not appointed as provided above within thirty (30) days
after receipt of the Notice of Arbitration by the Respondent, then such
arbitrator shall be appointed by the National President of the Integrated Bar of
the Philippines (IBP) or his duly authorized representative pursuant to Section
26 of the Alternative Dispute Resolution Act of 2004 (Republic Act No. 9285). If
within thirty (30) days after the appointment of the second arbitrator the two
arbitrators have not agreed on the choice of the presiding arbitrator, the
presiding arbitrator shall likewise be appointed by the National President of
the IBP or his duly authorized representative. If an arbitrator fails or is
unable to act, his successor will be appointed in the same manner as the
arbitrator whom he succeeds


In accordance with 19 below, the arbitrators shall apply Philippine Law in
construing this Agreement and determining the rights, obligations and
liabilities (if any) of the Parties. The arbitration shall be conducted in the
English language and the place of arbitration shall be Metro Manila,
Philippines.




12.
 LICENSES AND AUTHORIZATIONS



The effectivity and validity of this Agreement is conditioned upon Parties’
securing all necessary corporate and Government, approvals, consents, permits
and licenses to pursue its obligations under this Agreement including the
approval of the DOE.
 
13. ENTIRE AGREEMENT


This Agreement together with Annexes 1, 2, 3 and 4 constitute the entire
agreement between the Parties in respect of its subject matter and supersedes
and renders without force and effect any agreements, contracts, representations
and understandings, oral or written, made prior to or at the signing of this
Agreement.
 
 
15 of 17

--------------------------------------------------------------------------------

 


14. NO PARTNERSHIP


Nothing in this Agreement shall be deemed to constitute a partnership,
association or trust between any of the Parties or to appoint any Party the
agent of any other Party for any purpose, or cause a Party to be responsible for
the debts of another Party.
 
15. SUCCESSORS AND ASSIGNEES


This Agreement shall bind and inure to the benefit of the Parties and their
respective successors and permitted assignees.
 
16. AMENDMENT


This Agreement may not be amended except by an agreement in writing referencing
this Agreement and executed by duly authorised representatives of all Parties.
Minutes of meetings shall not constitute an agreement in writing to amend this
Agreement.
 
17. NON-WAIVER


None of the provisions of this Agreement shall be considered waived by either
Party except when such waiver is given in writing by the party exercising such
waiver. The failure of either Party to insist, in any one or more instances,
upon a strict performance of any of the provisions of this Agreement or to take
advantage of any of its rights hereunder shall not be construed as a waiver of
any such provisions or the relinquishment of any such rights for the future but
the same shall continue and remain in full force and effect.
 
 
16 of 17

--------------------------------------------------------------------------------

 


18.  SEPARABILITY


If any part or parts of this Agreement shall be declared invalid by competent
courts, the other parts hereof not affected or impaired thereby shall continue
to be in full force and effect.


19. GOVERNING LAW


This Agreement shall be exclusively governed by and construed in accordance with
the law of the Republic of the Philippines.


20.
COUNTERPART EXECUTION

 
This agreement may be executed in any number of counterparts with the same
effect as if the signatures to each counterpart were upon the same instrument.
If the Agreement is executed on different dates, the Agreement Date shall mean
the latest date in the chronological order of execution.
 
IN WITNESS whereof the Parties hereto have set their hands this _ day of July,
2008 at _____________________________________.
 
PNOC EXPLORATION CORPORATION
 
ENERGTEK PRODUCTS LTD
 
 
/s/ Rafael E. Del Pilar
 
 
 
/s/ Lev Zaidenberg
RAFAEL E. DEL PILAR
 
LEV ZAIDENBERG
President and CEO
 
President and CEO
Date: July 16, 2008-07-21
Place: Taguig City, Philippines
 
Date: July 21, 2008
Place: Petah Tikva, Israel

   
SIGNED IN THE PRESENCE OF



               

 
 
17 of 17

--------------------------------------------------------------------------------

 
 